SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 1-15497 Date of Report: August 19, 2011 Scrap China Corporation (Exact name of registrant as specified in its charter) Utah 81-0674073 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4804 Skycrest Park Cove, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 801-531-0404 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On August 16, 2011, Scrap China Corporation (the “Company”) held a Special Meeting of Shareholders at The Little America Hotel, 500 South Main Street, Salt Lake City, Utah. The Company is providing the following information regarding the results of the matters voted on by the shareholders at the special meeting. 1.Dissolution of the Company in accordance with the terms and conditions set forth in the proxystatement. For Against/Withheld Abstain Broker Non-Votes 20 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. August 19, 2011 Scrap China Corporation By: /s/ Paul Roszel Paul Roszel, President and Chairman of the Board of Directors
